Title: To Thomas Jefferson from Albert Gallatin, 19 February 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            19th Feby. 1806
                        
                        I reminded you the other day that we had not yet a third commissioner for ascertaining land claims in the Western or
                            Opelousas district of Orleans. Mr Parmelye, whom Mr Kirby had taken with him to Mobile, & who acted as clerk to the
                            board there was recommended by Mr Chambers & appears to understand the business. He is now here, where he brought the
                            papers of that board, and will accept, if appd., the office in the Opelousas district.   It seems at all events necessary
                            that some one should be appointed, and all the recommendations are in your hands.
                        With respectful attachment Your obedt. Sert.
                        
                            Albert Gallatin
                     
                        
                    